FILED
                                                                                                           COURT OF APPEALS
                                                                                                               DIVISION II

                                                                                                          2015 MAR 24   AM 8: 32

                                                                                                                              TON

      IN THE COURT OF APPEALS OF THE STATE OF WASHIN

                                                    DIVISION II

 GENE CAMARATA,                                                                         No. 45020 -8 -II


                                         Appellant,


             v.



 KITTITAS COUNTY, KITTITAS COUNTY                                                PUBLISHED OPINION
 AUDITOR, KITTITAS COUNTY AUDITOR,
 JERRY            V.   PETTIT, KITTITAS            COUNTY
 PROSECUTOR                 GREGORY         L.     ZEMPEL,
 DARREN M. HIGASHIYAMA,


                                         Respondents.




           LEE, J. —       Gene Camarata         appeals    the Kittitas    County     Auditor'   s("   Auditor ") decision


cancelling his         voter registration   in Kittitas      County.      The Auditor cancelled Camarata' s voter


registration after a challenge was filed proving the address at which Camarata registered to vote

was    a   parking lot.     Camarata argues that ( 1) the Auditor' s decision is invalid because Camarata


did not receive proper notice, (2) the Auditor did not comply with the requirement to post the voter

registration challenge on          the Auditor' s website, ( 3)     the Auditor' s decision is legally incorrect, (4)

the Auditor' s decision is not supported by substantial evidence, and ( 5) the Auditor violated the

appearance of          fairness.   We hold that the Auditor complied with the statutory requirements for

notice and posting, the Auditor properly determined that the law does not permit a homeless person

to   register at an address at which        that   person   does   not   currently   reside,   the Auditor' s decision was
No. 45020 -8 -II



supported by substantial evidence, and the Auditor did not violate the appearance of fairness.

Accordingly, we affirm.

                                                                FACTS


        On    May         17, 2012, Camarata            registered   to   vote   in Kittitas   County. CP 50 -51; LF 52 -53.

Camarata identified " 1001 E. 8th Ave., ( #4), ELLENSBURG, WA 98926" as his residential


address.     Clerk'   s   Papers ( CP)       at   51.   He identified " General        Delivery[,] Ellensburg, WA 98926"

as his mailing address. CP at 51.

        On June 5, after the Kittitas County prosecutor raised a concern about Camarata' s voter

registration,    Kittitas County Sheriff s Detective Darren Higashiyama began investigating

Camarata for     voter registration               fraud.   Higashiyama determined that 1001 E. 8th Ave. was an


empty lot    owned        by   Kittitas    County       Fairgrounds.      The apartment that was originally at the 1001

E. 8th Ave. address was completely demolished in 2008. Higashiyama drove to 1001 E. 8th Ave.

and   took   photographs            of   the property.       There were no identifiable structures on the property.

Higashiyama also determined that the Kittitas County Fairgrounds does not rent or lease their

property and that no one was living or residing on the Kittitas County Fairgrounds property. On

June 12, Higashiyama received a phone call from Camarata, and Camarata told Higashiyama that


he was sleeping on buses in Yakima.

        Higashiyama sent a letter to both addresses Camarata listed on his voter registration form,


asking Camarata to verify the                address       in his   voter registration.    He also performed searches for


Camarata'     s address        in   online   directories      and    the phone book.           Higashiyama searched Kittitas


County property records and determined that Camarata did not own any property in Kittitas




                                                                      2
No. 45020 -8 -II



County. Higashiyama also did a search of the statewide voter registration records, which showed

Camarata was not registered to vote in any other county.

          On June 22, Higashiyama filed                    a challenge    to Camarata'    s voter registration.       The voter


registration challenge alleged that Camarata did not reside at his registered address. Higashiyama

alleged    that    Camarata'         s   actual    residence     was "    Transient,     Yakima    County."          CP    at   31.


Higashiyama        also    attested       that he personally took the              following   steps: (   1)    sent a letter to


Camarata'   s   known      addresses        to verify his       address   in the   voter registration, (       2) searched local


telephone    directories, ( 3)           searched    county property        records, (   4) searched the statewide voter


registration database, and ( 5) visited the voter' s residential address. Higashiyama attached a copy

of his investigation report signed under the penalty of perjury. He included a copy of the letter he

mailed to Camarata, and he included copies of the internet searches, relevant phone book pages,


county property records, and the results of the statewide voter registration database search.

          Sue Higginbotham, administrative assistant and election supervisor for Kittitas County,

posted the entire voter registration challenge form on the Auditor' s website. Based on advice from

the Washington Secretary of State, Higginbotham did not post all the materials attached to the

voter registration challenge form. A hearing on the voter registration challenge was scheduled for

July   13, 2012.    On June 26, the Auditor mailed the voter registration challenge and notice of the


hearing to Camarata' s mailing address: General Delivery, Ellensburg, WA 98926.

          The   hearing        was   held   on    July   13.   Neither Camarata nor Higashiyama was present at the


hearing. The documents attached to Higashiyama' s voter registration challenge were admitted

into   evidence.    The administrative record also included photocopies of four envelopes that were


sent   to Camarata        at   his mailing        address:     General    Delivery, Ellensburg,      WA 98926.            All four
No. 45020 -8 -II



envelopes were returned unclaimed.                    The first was what a letter sized envelope that was sent via


certified mail on         June 28, 2012.       There    was $   0. 45 postage and fees for certified mail and return


receipt    for   a   total of $5. 75.   There were also three other envelopes from the Auditor all of which

were letter sized envelopes with $0. 45 postage.


           Based on the July 13 hearing, the Auditor issued written findings of fact and conclusions

of   law   on    September 5, 2012.          The Auditor found that the address at which Camarata registered


was a vacant lot used for parking for the Kittitas County Fairgrounds. And, the Auditor concluded

that the documentation submitted by Higashiyama proved by clear and convincing evidence that

Camarata did          not reside at   the   registered address:        1001 E. 8th Ave., ( #4),   Ellensburg, WA 98926.

           Camarata filed        a petition     for    review with       the Thurston   County     Superior Court.   The


superior court found that the Auditor followed the required statutory procedures and that the

Auditor'    s    decision    was   supported      by    substantial      evidence.   The superior court affirmed the


Auditor' s decision. Camarata appeals.'


                                                          ANALYSIS


A.         STANDARD OF REVIEW


           We review the Auditor' s decision on a voter registration challenge as an administrative


action     under       the   Washington Administrative Procedure Act,                   chapter    34. 05   RCW.     RCW


29A. 08. 840( 6).        The party challenging the agency action bears the burden of demonstrating the

agency     action' s    invalidity.     RCW 34. 05. 570( 1)(     a).    We may reverse an agency action if the action




1 On November 14, 2014, we ordered the parties to file supplemental briefing on whether
Camarata'    felony conviction rendered this case moot. Under RCW 29A. 08. 520( 1), Camarata' s
                 s

right to vote was automatically, provisionally restored at the time he filed the voter registration at
issue here. Accordingly, this appeal is not rendered moot.


                                                                 4
No. 45020 -8 -II



is unconstitutional, the agency has erroneously interpreted or applied the law, or the agency' s order

is   not supported         by   substantial evidence.               RCW 34. 05. 570( 3)(       a), (   d), (   e).   We sit in the same


position as    the        superior court and review              the     record   before the agency. Mader v. Health Care


Auth., 149 Wn.2d 458, 470, 70 P. 3d 931 ( 2003).


         Many        of    Camarata'         s   issues   require   us    to   engage     in statutory interpretation.        Statutory

interpretation is a question of law we review de novo. Lake v. Woodcreek Homeowners Assn, 169

Wn.2d 516, 526, 243 P. 3d 1283 ( 2010).                         The purpose of statutory interpretation is to determine

and give effect to the legislature' s intent. Id. To determine legislative intent, we first look to the

statute' s plain      language.            Dep' t     of Ecology   v.   Campbell & Gwinn, L.L. C., 146 Wn.2d 1, 9 -10, 43


P. 3d 4 ( 2002).          In determining the plain meaning, we must consider " the context of the statute in

which   that   provision        is found,         related provisions, and         the statutory   scheme as a whole."         Lake, 169


Wn.2d    at   526 ( quoting State                v.   Engel, 166 Wn.2d 572, 578, 210 P. 3d 1007 ( 2009)).                   If the plain


language      of    the   statute     is   unambiguous, our             inquiry   ends.   Id. " But if the statute is ambiguous,


 this court may look to the legislative history of the statute and the circumstances surrounding its

enactment      to   determine legislative intent.'"                 Id. at 527 ( quoting Rest. Dev., Inc. v. Cananwill, Inc.,

150 Wn.2d 674, 682, 80 P. 3d 598 ( 2003)).


B.       NOTICE


         Camarata argues that the Auditor violated his due process rights by failing to provide

proper notice under             the   statute.         Camarata asserts that the Auditor violated the statute by ( 1.) not

mailing the        notice    to 1001 E. 8th Ave. ( #4)                  or his father' s address, and ( 2) not mailing all the

required documents. We disagree.




                                                                           5
No. 45020 -8 -II



          RCW 29A. 08. 840              governs    the   procedures        for   voter registration    challenges.    If a voter


registration challenge is filed, the Auditor must notify the challenged voter, provide a copy of the

affidavit,    and    notify the         challenged        voter    of     the   time   and   place   of   the   hearing.   RCW


29A. 08. 840( 2). And, if the challenge is based on the residential address requirement, the Auditor


must inform the challenged voter of " the exceptions allowed in RCW 29A.08. 112 and RCW

29A.04. 151,       and    Article IV,    section   4   of the state     Constitution." RCW 29A.08. 840( 2). " All notice


must be by certified mail to the address provided in the voter registration record, and any other

addresses at which the challenged voter is alleged to reside or the county auditor reasonably

expects   the     voter   to   receive notice."        RCW 29A.08. 840( 3).


          Camarata'        s   claims   fail for two      reasons.         First, under the statute, the Auditor was not


required     to   send notice      by   certified mail      to    either   1001 E. 8th Ave. ( #4) or Camarata' s father' s


address. Second, Camarata' s claim that the Auditor could not have mailed the required documents

is based on the incorrect assumption that the Auditor is required to send the challenge and all the


supporting documentation when providing notice.

          Camarata' s first claim rests on his reading of the statute to mean: the Auditor must send

notice by certified mail to every address associated with the challenged voter. This is not what the

statute requires.         The statute requires the Auditor to send notice " by certified mail to the address

provided      in the      voter    registration        record."     RCW 29A. 08. 840( 3) (           emphasis    added).   Voter


registration requires both a residential address and a mailing address. The legislature' s use of "the"

to qualify the address to which notice should be mailed demonstrates that the legislature intended

that the Auditor mail the notice to the challenged voter' s designated mailing address. The Auditor




                                                                      6
No. 45020 -8 -II



complied with this requirement by sending a notice, by certified mail, to Camarata' s mailing

address listed in his voter registration: General Delivery, Ellensburg, WA 98926.

             The statute also requires that the Auditor mail a notice to any address at which the

challenged voter was alleged to reside or the Auditor reasonably expects the voter to receive notice.

Camarata argues that under this requirement the Auditor was required to send the notice to 1001

E. 8th Ave. ( #4) and Camarata' s father' s address. But, the Auditor had no reasonable expectation

                                                                          8th
that Camarata          would receive notice at    the 1001 E.                   Ave. ( 34)    address.   The 1001 E. 8th Ave.


  4) address is not an address to which mail can be sent because the building was demolished and

there   is   no   longer   an address   designated    as   1001 E. 8th Ave. ( #4). And, the Auditor had no reason


to believe that Camarata             would receive         notice   at    his father'   s    address.    The only reference to

Camarata' s father'         s address   is in Higashiyama'          s incident      report.    Higashiyama lists Camarata' s


father as an additional contact during his investigation and included Camarata' s father' s address.

Higashiyama does not reference Camarata' s father in his narrative or affidavit. The Auditor sent


notice by certified mail to every actual address at which Camarata indicated he could receive

notice —his registered           mailing   address.    The Auditor complied with the statutory requirements

regarding notice.


             Camarata also argues that the Auditor failed to comply with the statutory requirements for

notice because the Auditor did not mail all the required documents when it mailed the notice to

Camarata'         s   mailing   address.   Camarata rests his argument on the amount of postage on the


envelope combined with calculations               based       on    the    standard weight of paper.          According to his

calculations, the Auditor could not have mailed all the documents submitted with the voter




                                                                    7
No. 45020 -8 -II


challenge for the amount of postage on the envelope. Even assuming that we accept Camarata' s

factual assertions and calculations underlying his argument, his claim lacks merit.2

           Camarata' s argument is based on interpreting RCW 29A.08. 840( 2) to mean that the

Auditor      must mail       all   the supporting documentation                        with    the   notice.   We disagree.          RCW


29A. 08. 840( 2)      requires       that the     notice   include ( 1) the            affidavit, (   2) the time and place of the


hearing, and ( 3) notification of the exceptions provided by statute and the constitution. Thus, the

plain language of the statute only requires that the Auditor send the affidavit, the date and time,

and the statutory exceptions. Here, the one page letter sent to Camarata included the date and time

of   the   hearing   and    the statutory       exceptions.        And, the letter notes that the documents filed by the

challenger are included. The document that the Auditor was required to send was Higashiyama' s

three -page affidavit. Therefore, the Auditor was required to enclose a total of 4 pages, not over 20

as    Camarata       suggests.        Because the assumption underlying Camarata' s entire argument is

incorrect, it must fail.

C.          POSTING CHALLENGE ON AUDITOR' S WEBSITE


            Camarata argues that the Auditor violated the requirements of RCW 29A.08. 835 by failing

to post the       voter registration challenge and all                the       attached      documentation    on   its   website.   Here,


the Auditor posted the entirety of the voter challenge form that Higashiyama signed and filed with


2
     Camarata        asks     us     to    take    judicial        notice        of    fact    obtained      from   sources     such    as

    howstuffworks. com."             Br.   of        Under ER 201, we may take judicial notice of
                                                Appellant     at    14.
adjudicative facts that are " not subject to reasonable dispute in that it is either ( 1) generally known
within      the    territorial jurisdiction          of    the     trial       court   or (   2)   capableof accurate and ready
determination                         to                                                       reasonably be questioned." Facts
                     by     resort         sources   whose         accuracy        cannot


regarding the weight of paper, or how much paper can fit in a particular envelope do not appear to
be facts generally known in the jurisdiction and " howstuffworks. com" does not appear to be a
source      whose     accuracy        cannot      reasonably be            questioned.         As a. result, judicial notice is not
appropriate.




                                                                           8
No. 45020 -8 -II



the Auditor.      Camarata argues that the statute required the Auditor to post all the supporting

documentation on its website as well. But Camarata' s interpretation of the statute is not supported


by reading the statute within the statutory scheme as a whole.

          RCW 29A. 08. 835      states, "   The county auditor shall, within seventy -two hours of receipt,

publish on the auditor' s internet web site the entire content of any voter challenge filed under

chapter 29A. 08 RCW." RCW 29A.08. 810( 3) refers to the challenger' s signed affidavit and factual


basis for the     challenge   as "   documents pertaining to the          challenge,"   rather than as part of the



challenge   itself.     RCW 29A.08. 850 requires that the secretary of state provide forms for voter

registration challenges; and the auditor and secretary of state are required to provide electronic

templates   for   challenges.   RCW      29A.08. 840( 1)    states, "   A challenge is not in proper form if it is


incomplete on its face or does not substantially comply with the form issued by the secretary of

state."   Reading RCW       29A. 08. 810, . 840, and . 850 together indicate that " challenge" refers to the


voter registration challenge form rather than the challenge and all supporting documentation.

          Considering the references to the " challenge" within the statutory scheme as 'a whole, it

appears    that the legislature intended         for "   challenge"     to refer to the actual voter, registration


challenge form rather than the challenge form and all the supporting documents. Here, the Auditor

posted the entire content of Higashiyama' s voter registration challenge form on their website.


Therefore, the Auditor properly complied with the requirement that the entire content of the voter

registration challenge be posted on the internet.


D.        AUDITOR' S INTERPRETATION AND APPLICATION OF THE LAW


          Camarata argues that the Auditor improperly interpreted and applied the law regarding

what qualifies     as   a residence    for the   purposes of voter registration.         Camarata argues that the




                                                            9
No. 45020 -8 -II



Auditor could not cancel his voter registration because he had a nontraditional residence. Although

Camarata is     correct —     a voter' s registration may not be challenged or cancelled because the voter

has   a nontraditional residence —             the voter must actually reside at the nontraditional address in order

to register there. Here, Camarata did not actually register a nontraditional address, he registered a

traditional address that did not exist. Moreover, Camarata did not reside there. Accordingly, the

Auditor did not misinterpret or misapply the law.

         In    order   to    register     to    vote,   the    voter    must       provide   a   residential   address.   RCW


29A. 08. 010( 1)( b).       The residential address that the voter provides may be a traditional address or

a nontraditional       address.      RCW 29A. 08. 010( 2).               RCW 29A.08. 010( 2) defines traditional and


nontraditional addresses:



         A traditional address consists of a street number and name, optional apartment
         number or unit number, and city or town, as assigned by a local government, which
         serves to identify the parcel or building of residence and the unit if a multiunit
         residence.         A nontraditional address consists of a narrative description of the
         location of the voter' s residence, and may be used when a traditional address has
         not been assigned to the voter' s residence.


No .voter may be disqualified because he                      or she   lacks   a   traditional   address.   RCW 29A.08. 112.


  A] voter who resides in a shelter, park, motor home, marina, or other identifiable location that

the   voter   deems to be his       or   her   residence   lacks   a   traditional    address."    RCW 29A. 08. 112. Voters


who register with nontraditional addresses must still meet the constitutional requirement that " he

or she   live in the   area   for   at   least thirty days before the          election."    RCW 29A.08. 112. And, RCW


29A.04. 151 provides the exclusive definition of "residence" as it applies to voter registration:

           Residence" for the purpose of registering and voting means a person' s permanent
          address where he or she physically resides and maintains his or her abode.
          However, no person gains residence by reason of his or her presence or loses his or
          her residence by reason of his or her absence:



                                                                   10
No. 45020 -8 -II



                    1)   While employed in the civil or military service of the state or of the
        United States;
                   2) While engaged in the navigation of the waters of this state or the United
        States or the high seas;
                   3) While a student at any institution of learning;
                   4) While confined in any public prison.
                   Absence from the state on business shall not affect the question of residence
        of any person unless the right to vote has been claimed or exercised elsewhere.

        Camarata argues that the Auditor misapplied the law because ( 1) once a person' s residence


is established, it remains their residence for the purpose of voter registration until a new residence

is established, and ( 2) RCW 29A.08. 112 allows a homeless person to register to vote at any

arbitrarily   chosen address.          Both   of   Camarata'   s arguments are      wrong.   A person loses resident


status by absence from a place unless he or she meets one of the statutory exceptions outlined in

RCW 29A. 04. 151.             And, to register to vote, a person must have a residential address, whether

traditional or nontraditional. The Auditor did not misinterpret or misapply the law.

        According to Camarata, 1001 E. 8th Ave was his residence when it was still an apartment

building; therefore, the Auditor misapplied the law because a person is permitted to register to vote

at the last address considered that person' s residence unless or until the person establishes a new


residence. Camarata' s argument is contrary to the plain language of RCW 29A.04. 151.

        First, RCW 29A.04. 151 specifically requires that the person physically reside at the place

of residence.      Second, RCW 29A.04. 151 provides five specific occasions in which a person' s


absence    from his      or   her   residence   does   not result   in the loss   of residence.   Therefore, it follows


that if a person is absent from the residence for some other reason, he or she may no longer claim

that place as his or her residence. Camarata does not allege that he was not present at 1001 E. 8th

Ave. ( #4) because of any of the reasons listed in the statute. Therefore, the Auditor did not err by



                                                               11
No. 45020 -8 -II



determining that      Camarata     can no     longer     claim   that 1001 E.   8th Ave. ( #4) is his residence because


of his lack of presence there.


        Camarata also argues that RCW 29A.08. 112 allows a homeless person to register anywhere


because a person may not be denied the right to vote because he or she lacks a traditional residence.

Camarata is mistaken.


        RCW 29A.08. 112 does not allow the homeless to register at any arbitrarily chosen address

without    residing   at   the   address. "      Traditional"      and " nontraditional"    addresses are given very


specific   definitions in RCW 29A08. 010( 2).                Regardless of whether a person has a traditional or


nontraditional residence,        the   statute   is   clear and unambiguous —a person must register a residential



address,    traditional    or    nontraditional,        meeting the definition in RCW 29A. 04. 151.              RCW


29A.08. 112 simply provides that the residence may be designated by either a traditional address

 consisting of street name and number) or a nontraditional address ( designated by a narrative

description) and that having a nontraditional address is not a basis for cancelling a person' s voter

registration.   Here, the Auditor cancelled Camarata' s right to vote because he did not reside at

1001 E. 8th Ave. ( #4), not because Camarata attempted to register to vote at a nontraditional


address. Therefore, RCW 29A.08. 112 does not bar the cancellation of his voter registration.

E.         SUBSTANTIAL EVIDENCE


           Camarata argues that the Auditor' s decision was not supported by substantial evidence

because the evidence did not include an affidavit from the owner, manager, resident, or employee

of the challenged registration address. Camarata' s argument fails.

           To file a challenge based on the challenged voter' s failure to reside at the registered

residential address, the challenger must either:




                                                                 12
No. 45020 -8 -II



                       i) Provide the challenged voter' s actual residence on the challenge form;
         or

                       ii) Submit evidence that he or she exercised due diligence to verify that the
         challenged voter does not reside at the address provided and to attempt to contact
         the challenged voter to learn the challenged voter' s actual residence, including that
         the challenger personally:
                                  A) Sent a letter with return service requested to the challenged
         voter' s residential address provided, and to the challenged voter' s mailing address,
         if provided;
                                  B) Visited the residential address provided and contacted persons
         at the address to determine whether the voter resides at the address and, if not,
         obtained and submitted with the challenge form a signed affidavit subject to the
         penalties of perjury from a person who own or manages property, resides, or is
         employed at the address provided, that to his or her personal knowledge the
          challenged voter does not reside at the address as provided on the voter registration;
                                  C)   Searched   local   telephone   directories,
                                                                        including online
          directories, to determine whether the voter maintains a telephone listing at any
          address in the county;
                                  D) Searched county auditor property records to determine whether
         the challenged voter owns any property in the county; and
                                  E) Searched the statewide voter registration database to determine
          if the voter is registered at any other address in the state.

RCW 29A.08. 810( c).


          Based    on     RCW 29A.08. 810( c), Camarata argues that the Auditor' s decision was not


supported by substantial evidence because Higashiyama did not submit an affidavit from the owner

of   the property      with personal    knowledge that Camarata did     not reside at   1001 E. 8th Ave. ( #4). 3


But, Camarata misunderstands the requirements of RCW 29A.08. 810( c).




3
    We   note   that   on   the   challenge   form, Higashiyama listed " transient, Yakima" as Camarata' s
residence, presumably based on what Camarata told him. CP at 31. If the challenger provides the
challenged      voter' s "   actual    residence,"   the challenger does not need to meet the additional
requirements        for
                     demonstrating             due
                                          diligence.     RCW 29A. 08. 810( c).     Because RCW
29A.08. 810( c) does not provide the specific elements of proving improper voter registration, we
do not address whether " transient, Yakima" is sufficient to fulfill RCW 29A.08. 810( c)( i), relieving
the challenger of the burden of demonstrating due diligence.



                                                           13
No. 45020 -8 -II



          The requirements of RCW 29A.08. 810( c) are threshold requirements necessary for the

Auditor to determine whether to dismiss the challenge or set a hearing. See RCW 29A.08. 840( 1),

 2).   However, once the Auditor grants a hearing, the evidence must simply establish, by clear and

convincing       evidence,    that the    voter registration        is improper. RCW 29A.08. 840( 4). If neither the


challenger nor the challenged voter appears at the hearing, the Auditor must resolve the challenge

based     on   the   available   facts.        RCW 29A.08. 840( 4).         Therefore, the relevant question in this


challenge is whether there is substantial evidence in the record supporting the Auditor' s decision

that Camarata'       s registration   is improper. "         An agency order is supported by substantial evidence

if there is ` a sufficient quantity of evidence to persuade a fair -minded person of the truth or

correctness of the order. "'         Hardee      v.   Dep 't ofSoc. &    Health Servs., 172 Wn.2d 1, 7, 256 P. 3d 339


 2011) ( internal       quotation marks omitted) (           quoting Thurston County v. W. Wash. Growth Mgmt.

Hearings Bd., 164 Wn.2d 329, 341, 190 P. 3d 38 ( 2008)).


          As    noted above, a residential address             is   required   to   register   to   vote.   Camarata registered


his    address as    1001 E.   8th Ave. ( #4). Therefore, for Camarata' s voter registration to be proper, he

had to    reside at     1001 E. 8th Ave. ( #4).         Conversely, to find that Camarata' s voter registration was

improper, the facts available to the Auditor had to establish by clear and convincing evidence that

Camarata did         not reside at   1001 E. 8th Ave. ( #4).


          Higashiyama' s affidavit established that the residential building that had once existed at

1001 E. 8th Ave had been completely demolished and the property is now a parking lot owned and

used by the Kittitas County Fairgrounds. Higashiyama stated that he visited the property and there

were no        living   structures   on   the property.         And, Higashiyama confirmed that no person was


currently      living   or permitted      to   live   on   the property.   Based on these facts, there is substantial




                                                                    14
No. 45020 -8 -II



evidence       supporting the Auditor'     s   determination that 1001 E 8th Ave. ( #4) was not an address


where Camarata physically resided and maintained his abode as required by RCW 29A.04. 151.

Thus, 1001 E 8th Ave. is not a proper residence for the purposes of registering to vote. Substantial

evidence supports the Auditor' s determination that Camarata' s voter registration was improper.

F.        APPEARANCE OF FAIRNESS


          Camarata also argues that the Auditor' s decision violates the appearance of fairness.

Camarata' s argument is baseless.


          The    appearance of    fairness doctrine    applies   to judges in    court proceedings.      See State v.


Gamble, 168 Wn.2d 161, 187, 225 P. 3d 973 ( 2010) (                holding that a judicial proceeding is only

valid if a reasonable person would conclude that the parties received a fair and impartial hearing).

It is   also   statutorily   created   for local land -use   administrative      proceedings.       RCW 42. 36. 010.


Camarata argues that we should apply the appearance of fairness doctrine in this context as well.

Because Camarata presents no support for his appearance of fairness claim, we do not extend the

appearance of fairness doctrine to include Auditor' s decisions on voter registration challenges.


          Even assuming that the appearance of fairness doctrine applies here, Camarata has not

demonstrated any actual or potential bias on behalf of the Auditor. To support his claim that the

Auditor violated the appearance of fairness doctrine, Camarata must provide evidence of the

Auditor' s      actual or potential    bias.   State v. Post, 118 Wn.2d 596, 826 P. 2d 172, 837 P. 2d 599


 1992).    Here, Camarata argues that the Auditor violated the appearance of fairness because the

prosecutor' s office reported the allegation of voter registration fraud to the police department. But,

Camarata has        not explained      how this indicates bias    on   behalf   of   the Auditor.   Moreover, RCW


29A.08. 810( 2) expressly authorizes the county prosecuting attorney to challenge a person' s right



                                                          15
No. 45020 -8 -II



to vote. Therefore, there is no basis for Camarata' s contention that the Auditor' s decision violated


the appearance of fairness because the original complaint was referred by the prosecuting attorney.

                                                  ATTORNEY FEES


        Camarata     argues   that   he is   entitled   to attorney fees      under   RCW 4. 84. 340, . 350, and . 360


which allow     for attorney fees in judicial    review of      agency   action.   Under RCW 4. 84. 350( 1), a party


who prevails in a judicial review of agency action is entitled to attorney fees. Here, we affirm the

Auditor'   s   decision cancelling Camarata'        s   voter    registration.     Therefore, Camarata is not the


prevailing party and is not entitled to attorney fees under RCW 4. 84. 350( 1).

        We affirm the Auditor' s decision cancelling Camarata' s voter registration, and we deny

his request for attorney fees.




 We concur:




                                                                          5




                                                            16